                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC 758572,            )
                                           )
       Petitioner,                         )
                                           )
            v.                             ) CIVIL ACTION NO.: 2:19-CV-803-ALB
                                           )
U. S. GOVERNMENT, et al.,                  )
                                           )
       Respondents.                        )

                                           ORDER

       This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

October 28, 2019, Recommendation of the United States Magistrate Judge. (Doc. 4).

Petitioner filed timely objections to the Recommendation. (Docs. 5 and 7). However, the

objections are just a few pages of the Sumter County Jail Inmate Handbook with a few

handwritten notations claiming that the jail does not abide by the terms of the handbook

(Doc. 5 at 3-5) and a statement that the Petitioner “objects to the U.S. magistrate[‘s]

delusional and psychotic lies…” (Doc. 7 at 1).       The objections offer no argument

addressing any part of the Recommendation and is meritless.         Upon review of the

Recommendation and the objection to the Recommendation filed by Petitioner (Doc. 5),

and after an independent review of the file, it is

       ORDERED that:

       1. Petitioner’s Objection to the Recommendation is OVERRULED;

       2. The Recommendation of the Magistrate Judge is ADOPTED;

       3. This case is DISMISSED without prejudice for lack of jurisdiction.
A separate Final Judgment will be entered.

DONE and ORDERED this 18th day of November 2019.



                                 /s/ Andrew L. Brasher
                           ANDREW L. BRASHER
                           UNITED STATES DISTRICT JUDGE




                                    2
